1    ADAM PAUL LAXALT
       Attorney General
2    Frank A. Toddre II (Bar No. 11474)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
5    (702) 486-3149 (phone)
     (702) 486-3773 (fax)
6    ftoddre@ag.nv.gov

7    Attorneys for Defendants Sean Bloomfield
     Aaron Dicus, and Gustavo Sanchez
8

9                              UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11    REGINALD HOWARD,                            CASE NO. 2:13-cv-01368-RFB-NJK

12           Plaintiff,                            STIPULATION TO EXTEND CERTAIN
                                                   POST-TRIAL DEADLINES PENDING
13    vs.                                              POSSIBLE RESOLUTION OF
                                                              MATTER
14    S. FOSTER, et al.,
                                                              (Second Request)
15           Defendants.

16          Defendants, Sean Bloomfield, Aaron Dicus, and Gustavo Sanchez, by and through
17   counsel, Attorney General Adam Paul Laxalt, and Senior Deputy Attorney General Frank
18   A. Toddre II, of the State of Nevada, Office of the Attorney General, along with Plaintiff
19   Reginald Howard, by and through his attorneys, Margaret A. McLetchie and Alina M.
20   Shell, of the law firm McLetchie Law and hereby agree and stipulate to extend certain post-
21   trial deadlines.
22          First, the deadline for Plaintiff to submit a proposed order with underlying
23   documentation as to fees and costs pursuant to 42 U.S.C. § 1988. (ECF No. 142) shall be
24   extended from November 19, 2018 to December 21, 2018.
25          Second, Defendants have filed a Motion for Reconsideration under Rule 59. (ECF No.
26   145). Plaintiff’s deadline to respond to that Motion shall be extended from December 18,
27   2018 to January 17, 2019.
28



30                                          Page 1 of 2
31
1          Third, Defendants have filed a Limited Objection to the Bill of Costs filed by Plaintiff
2    on September 20, 2018 (ECF No. 146). Plaintiff’s reply, if any, to any Objection shall be
3    extended from November 13, 2018 until December 21, 2018.
4          This Stipulation is not sought for any improper purpose or other purpose of delay,
5    but in the interest of effectively representing both parties’ interests in this matter. The
6    parties are currently discussing settlement and wish to reduce the accumulation of
7    attorney’s fees.
8          Counsel has been working further to resolve outstanding appellate matters relating
9    to Howard’s Appeal in Ninth Circuit Case No. 18-16969. Lastly, Counsel for Defendants
10   will be out of jurisdiction from November 13, 2018 until November 22, 2018, and will not
11   have any access to e-mail or State files.
12   IT IS SO STIPULATED.
13   DATED this 13th day of November, 2018.           DATED this 13th day of November, 2018.
14   /s/ Alina M. Shell                               /s/ Frank A. Toddre II
     MARGARET A. MCLETCHIE                            ADAM PAUL LAXALT
15   Nevada Bar No. 10931                             Nevada Bar No.12426
     ALINA M. SHELL                                   FRANK A. TODDRE II
16   Nevada Bar No. 11711                             Nevada Bar No. 11474
     MCLETCHIE LAW                                    OFFICE OF THE ATTORNEY GENERAL
17   701 East Bridger Ave., Suite 520                 Bureau of Litigation – Public Safety Division
     Las Vegas, NV 89101                              555 E. Washington Ave., Suite 3900
18   (702) 728-5300                                   Las Vegas, NV 89101
     maggie@nvlitigation.com                          (702) 486-3149
19   Attorneys for Plaintiff Reginald Howard          ftoddre@ag.nv.gov
                                                      Attorneys for Defendants
20

21                                               ORDER
22   IT IS SO ORDERED.
23

24   DATED: November 26, 2018.
                                      UNITES STATES DISTRICT COURT JUDGE
25

26

27
28



30                                               Page 2 of 2
31
